Case: 12-10717         Date Filed: 07/17/2012   Page: 1 of 2

                                                                    [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10717
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 3:06-cr-00289-VMC-MCR-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

JASMINE ALLEN,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (July 17, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10717    Date Filed: 07/17/2012   Page: 2 of 2

      Rosemary Cakmis, appointed counsel for Jasmine Allen in this appeal from

the denial of Allen’s motion for a sentence reduction, pursuant to 18 U.S.C.

§ 3582(c)(2), has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the denial of Allen’s motion is

AFFIRMED.




                                         2